TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00788-CV


                             Thor Motor Coach, Inc., Appellant

                                              v.

           Daniel Rothwell, Individually, and as Dependent Administrator of the
             Estate of Mary Rothwell, Decedent, and for the Use and Benefit of
       All Surviving Wrongful Death Beneficiaries of Mary Cano Rothwell, Appellee


                FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
          NO. 50134, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Thor Motor Coach, Inc. has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: March 31, 2020